EXHIBIT CERTIFICATE OF AMENDMENT OF CERTIFICATE OF INCORPORATION OF URS CORPORATION URS Corporation, a corporation organized and existing under and by virtue of the General Corporation Law of the State of Delaware (the “Corporation”), Does Hereby Certify: First: The name of the Corporation is URS CORPORATION. Second:The date on which the Certificate of Incorporation of the Corporation was originally filed with the Secretary of State of the State of Delaware is February 13, Third:The Board of Directors of the Corporation, acting in accordance with the provisions of Sections141 and 242 of the General Corporation Law of the State of Delaware, adopted resolutions amending its Certificate of Incorporation as follows: The first paragraph of ArticleIV of the Corporation’s Certificate of Incorporation shall be amended to read in its entirety as follows: IV. “The total number of shares of all classes of stock which the Corporation has the authority to issue is Two Hundred Three Million (203,000,000) shares, consisting of two classes to be designated respectively “common” and “preferred.”The number of common shares authorized is Two Hundred Million (200,000,000) shares, $0.01 par value per share.The number of preferred shares authorized is Three Million (3,000,000) shares, $0.01 par value per share.” Fourth:Thereafter pursuant to aresolution of the Board of Directors, such amendment was submitted to the stockholders of the Corporation for their approval, and was duly adopted in accordance with the provisions of Section242 of the General Corporation Law of the State of Delaware. In Witness Whereof, URS Corporation has caused this Certificate of Amendment of Certificate of Incorporation to be signed by its Vice President and Chief Financial Officer and attested to by its Vice President, General Counsel and Secretary this 22nd day of May, 2008. URS Corporation By: /s/H. Thomas Hicks H. THOMAS HICKS Vice President and Chief Financial Officer Attest: By: /s/Joseph Masters Joseph Master Vice President, General Counsel and Secretary
